241 Ga. 548 (1978)
246 S.E.2d 667
BATTON
v.
GRIFFIN.
33635.
Supreme Court of Georgia.
Argued June 13, 1978.
Decided July 6, 1978.
Alexander L. Zipperer, III, for appellant.
Andrew J. Ryan, III, District Attorney, Robert H. Hitch, III, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Assistant Attorney General, for appellee.
NICHOLS, Chief Justice.
North Carolina's first attempt to extradite Batton, who is a minor, failed for lack of a determination of probable cause. Batton v. Griffin, 240 Ga. 450 (241 SE2d 201) (1978). Batton contends that the second attempt to extradite her should fail in that she was indicted for murder by a North Carolina superior court grand jury that lacked jurisdiction because there had not been a decision by the North Carolina district court transferring her case to the superior court. For the applicable provisions of North Carolina's juvenile laws, see NCGS § 7A-280 and In re Bullard, 22 N. C. App. 245 (206 SE2d 305) (1974). Batton also contends that if the order of the trial court denying her second petition for the writ of habeas corpus is not reversed, she will be denied due process, equal protection and privileges and immunities in violation of the United States Constitution in that she will be delivered up to the North Carolina superior court for trial without the benefit of the North Carolina juvenile *549 laws.
In deciding the appeal arising out of the first attempt to extradite Batton, this court said that "if a copy of ... an indictment ... accompanies the requisition, no further determination of the existence of probable cause to arrest will be made by this state, for in the interest of comity and the expeditious administration of justice we will rely on the official representation that probable cause to arrest has been constitutionally found in the demanding state." Batton v. Griffin, supra, pp. 451-452 (1978). Two indictments for murder accompanied the requisition.
Contrary to Batton's contentions, her challenges to the jurisdiction of the North Carolina superior court properly should be raised in the demanding state rather than in the sanctuary state. See Snyder v. State, 95 Idaho 643 (516 P2d 700) (1973).
Judgment affirmed. All the Justices concur.